Title: To George Washington from Robert Morris, 19 September 1782
From: Morris, Robert
To: Washington, George


                  Sir
                     
                     Office of Finance 19th September 1782.
                  
                  I have received your Excellency’s Letter of the eleventh Instant enclosing the Copy of a Letter from Colo. Varick.  I enclose herein Notes to the amount of eight hundred Dollars for which I am to pray that your Excellency will take and transmit his Receipt as for so much received of Mr Swanwick for which he Colo. Varick is to be accountable.  I am with Respect Your Excellency’s most obedient & humble Servant
                  
                     Robt Morris
                  
               